NOTICE: NOT FOR OFFICIAL PUBLICATION.
 UNDER ARIZONA RULE OF THE SUPREME COURT 111(c), THIS DECISION IS NOT PRECEDENTIAL
                 AND MAY BE CITED ONLY AS AUTHORIZED BY RULE.




                                    IN THE
             ARIZONA COURT OF APPEALS
                                DIVISION ONE


                     STATE OF ARIZONA, Respondent,

                                        v.

                  CHRISTOPHER CHESTNUT, Petitioner.

                         No. 1 CA-CR 13-0666 PRPC
                               FILED 3-31-2015


           Appeal from the Superior Court in Maricopa County
                      No. CR2004-017196-001DT
                 The Honorable Steven P. Lynch, Judge

                  REVIEW GRANTED; RELIEF DENIED


                                   COUNSEL

Maricopa County Attorney’s Office, Phoenix
By Diane Meloche
Counsel for Respondent

Christopher Chestnut, Phoenix
Petitioner in Propria Persona



                       MEMORANDUM DECISION

Presiding Judge John C. Gemmill delivered the decision of the Court, in
which Judge Kenton D. Jones and Judge Donn Kessler joined.
                           STATE v. CHESTNUT
                            Decision of the Court

G E M M I L L, Judge:

¶1           Petitioner Christopher Chestnut petitions this court for
review of the dismissal of his petition for post-conviction relief. We have
considered the petition for review, and for the following reasons we grant
review but deny relief.

¶2            A jury convicted Chestnut of second degree murder in 2005
and the trial court sentenced him to sixteen years’ imprisonment. We
affirmed Chestnut’s convictions on direct appeal. State v. Chestnut, 1 CA-
CR 05-1104 (Ariz. App. Sep. 11, 2008) (mem. decision). Chestnut now seeks
review of the summary dismissal of a petition for writ of habeas corpus the
trial court properly treated as Chestnut’s second petition for post-
conviction relief pursuant to Arizona Rule of Criminal Procedure 32.3. We
have jurisdiction pursuant to Arizona Rule of Criminal Procedure 32.9(c).

¶3            We deny relief. In his petition for review, Chestnut does not
present any grounds for relief that are cognizable under Rule 32.1. He does
not challenge the lawfulness or constitutionality of either his conviction or
his sentence; he does not claim there is any newly discovered evidence or
significant changes in the law that apply to his case; he does not argue he is
innocent and does not claim the State has held him in custody after his
sentence has expired. He has, therefore, failed to present a cognizable or
colorable claim for relief.

¶4            We grant review but deny relief.




                                    :ama




                                      2